Per Curiam.

Respondent was admitted to the Bar in the Appellate Division, Second Department, on March 16,1966. On September 27, 1974 respondent was convicted by his plea of guilty to attempted grand larceny in the second degree which *51is a class E felony under sections 155.35,110.00 and 110.05 of the Hew York Penal Law.
The Association of the Bar of the City of Hew York by this petition seeks to have respondent’s name stricken from the roll of attorneys. Such action is mandatory (Judiciary Law, § 90, subd. 4; Matter of Lindenauer, 41 A D 2d .400).
The petition should be granted and respondent’s name stricken from the roll of attorneys.
Nunez, J. P., Murphy, Tilzer, Capozzoli and Lane, JJ., concur.
Respondent’s, name struck from the roll of attorneys and counselors at law in the State of Hew York.